Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                 FILED
                                                               Feb 08 2012, 10:00 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
                                                                      CLERK
                                                                    of the supreme court,
                                                                    court of appeals and

collateral estoppel, or the law of the case.                               tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DERICK W. STEELE                                    GREGORY F. ZOELLER
Deputy Public Defender                              Attorney General of Indiana
Kokomo, Indiana

                                                    KATHERINE MODESITT COOPER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RICHARD M. FORD,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 34A02-1107-CR-671
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE HOWARD CIRCUIT COURT
                            The Honorable Lynn Murray, Judge
                              Cause No. 34C01-1003-FC-52



                                         February 8, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Richard M. Ford pleaded guilty to domestic battery1 as a Class D felony and was

sentenced to three years executed. He appeals, raising the following restated issue:

whether his sentence is inappropriate in light of the nature of the offense and the

character of the offender.

                           FACTS AND PROCEDURAL HISTORY

       On January 25, 2010, in Howard County, Indiana, Ford knowingly or intentionally

touched Ashley Skoczylas in a rude, insolent, or angry manner by striking her several

times in the face and caused her bodily injury. Her injuries included a large cut to her

nose and swelling around her eyes. Skoczylas has two children with Ford. Ford struck

Skoczylas in the presence of three children, a one-year-old, a three-month-old, and a one-

month-old.

       The State charged Ford with domestic battery as a Class D felony and robbery as a

Class C felony. On May 10, 2011, the day of his jury trial, Ford pleaded guilty to

domestic battery as a Class D felony pursuant to an open sentence plea agreement. The

State dismissed the robbery charge. On June 8, 2011, the trial court sentenced Ford to an

executed term of three years in the Department of Correction. Ford now appeals.

                                 DISCUSSION AND DECISION

       “This court has authority to revise a sentence „if, after due consideration of the

trial court‟s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.‟” Spitler v. State, 908 N.E.2d 694,


       1
           See Ind. Code § 35-42-2-1.3.


                                             2
696 (Ind. Ct. App. 2009) (quoting Ind. Appellate Rule 7(B)), trans. denied. “Although

Indiana Appellate Rule 7(B) does not require us to be „extremely‟ deferential to a trial

court‟s sentencing decision, we still must give due consideration to that decision.”

Patterson v. State, 909 N.E.2d 1058, 1062-63 (Ind. Ct. App. 2009) (quoting Rutherford v.

State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007)). We understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Id. at 1063. The

defendant bears the burden of persuading this court that his sentence is inappropriate. Id.

       Ford argues that his three-year sentence is inappropriate in light of the nature of

the offense and the character of the offender. He specifically contends that the nature of

the offense shows that it was not the most heinous Class D felony. Ford also claims that,

as to his character, he has children who are dependent upon his presence and support, he

expressed remorse for his actions, and he is not “the worst of the worst.” Appellant’s Br.

at 4. He therefore asserts that his maximum executed sentence is inappropriate.

       As to the nature of the offense, Ford struck Skoczylas, the mother of his one-year-

old and three-month-old sons, multiple times in the face. As a result of this, Skoczylas

sustained a large cut on her nose, bleeding from her nostrils, and swelling around her

eyes. Further, Ford committed this crime in the presence of three of his young children.

       As to Ford‟s character, he has an extensive criminal history, which includes

multiple felony and misdemeanor convictions, consisting of fifteen prior misdemeanor

convictions and five prior felony convictions. The present offense represents Ford‟s sixth

battery conviction and second felony battery conviction. Ford‟s criminal history also

shows that he has multiple instances of non-compliance with home detention, probation,

                                             3
or community service. Further, Ford was both out on bond for a pending case and on

probation for another case at the time he committed the present offense. Based on the

above, we conclude that Ford‟s three-year executed sentence is not inappropriate in light

of the nature of the offense and character of the offender.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                             4